MEMORANDUM2
Petitioners, natives and citizens of Mexico, petition for review of the decision of the Board of Immigration Appeals (BIA) denying petitioners’ applications for suspension of deportation pursuant to the now repealed section 244(a)(1) of the Immigration and Nationality Act (“INA”), 8 U.S.C. § 1254(a)(1).
*825Petitioners contend that the BIA’s denial of their applications for relief from deportation was an abuse of discretion. The transitional rules of the Illegal Immigration Reform and Immigrant Responsibility Act (“IIRIRA”) apply. See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). This court lacks jurisdiction to review the BIA’s discretionary decision denying petitioners’ applications for suspension of deportation. See IIRIRA § 309(C)(4)(E).
The motion to dismiss filed on February 26,1999, is denied as moot.
DISMISSED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.